Acknowledgment
The amendment filed on January 6, 2022 responding to the Office Action mailed on October 7, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 5-9 and 11-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Communication
By way of voice mail delivered January 10, 2022, Examiner sought Applicant’s comments regarding support in the as filed specification for the amendment to claim 14.  No response was received as of January 11 and Examiner presumes that Applicant has not received the message.  This action follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14 which recites inter alia ‘A non-transitory computer readable storage medium’ and Examiner finds no recitation of ‘non-transitory’ in the as filed specification.  Further Applicant has not identified support for this subject matter.
Allowable Subject Matter
Claims 5-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5 the prior art fails to teach the method of claim 5 wherein the alignment mark of the substrate includes a first substrate alignment mark and a second substrate alignment mark, the first substrate alignment mark and the second substrate alignment mark are axisymmetric with respect to a center line of a wiring area of the substrate; the alignment mark of the alignment substrate includes a first alignment substrate alignment mark corresponding to the first substrate alignment mark, and a second alignment substrate alignment mark corresponding to the second substrate alignment mark; wherein the establishing a coordinate system on a plane where at least two alignment marks of the alignment substrate are located, includes: establishing the coordinate system on a plane where the first alignment substrate alignment mark and the second alignment substrate alignment mark are located, and calculating first 
Claims 6-9 and 13 depend directly on claim 5 and are allowable on that basis.
Regarding claim 12 the prior art fails to disclose an alignment device comprising: a processor configured to capture alignment marks of an alignment substrate by an image acquisition device and establish a coordinate system on a plane where at least two alignment marks of the alignment substrate are located; a calculator configured to capture an alignment mark and/or an auxiliary alignment mark of a substrate by the image acquisition device, and determine coordinates of the alignment mark of the substrate in the coordinate system; an aligner configured to align the substrate with the alignment substrate according to the coordinates where Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.